Johnson, Justice.
The action before the justice arose upon contract. It was for the recovery of money only, and .the amount claimed did not exceed $100. I do not see, therefore, why the justice had not jurisdiction to entertain and try the action. There is nothing, I think, in section 190 or 191 of the Code to affect the jurisdiction of a justice, in actions upon these instruments. The undertaking in question is clearly a contract, obligation, or liability, within the meaning of § 91 of the Code, and the action was not i/ barred at the time it was commenced.
The case of Rooney agt. The Second Avenue Railroad Co., (18 N. Y. R. 368,) Russel agt. Meacham, (16 Howard P. R., 193,) and Wilkins agt. Batterman, (4 Barb., 47,) are to the effect that the client cannot, by any settlement, release, or discharge, executed to the other party, deprive his attorney of his lien for his costs, nor of his right to enforce such lien by action in the name of his client on the debt thus sought to be released or discharged, to recover such costs.
The principle that the attorney is the equitable assignee of the judgment, to the extent of his claim for costs, would clearly, as it seems to me, extend to the undertaking of bail, when assigned by the sheriff to the plaintiff in the action.
The lien extends not only to the judgment, but to all the securities for its payment and satisfaction in the hands of the client, and the latter could no more be released or discharged to the prejudice of the attorney’s lien, than the former. The assignment of the principal debt, carries with it as a matter of law, all the collateral securities for its payment in equity as well as in law. The action was properly brought, and the judgment rightfully rendered, and must be affirmed.